Citation Nr: 0309126	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  94-05 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for neurodermatitis, 
seborrheic dermatitis, acne scarring, hyperpigmented patches 
in the groin with mild atrophic striae, currently rated as 50 
percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


REMAND

The veteran had active service from July 1968 to July 1970.

The Board has developed evidence in this case pursuant to 
38 C.F.R. § 19.9(a)(2)(ii) (2002).  The United States Court 
of Appeals for the Federal Circuit has ruled that regulation 
and the associated actions by the Board are invalid as 
contrary to the VCAA and because they prevent the veteran 
from having one review "on appeal" of VA's decision as 
provided by 38 U.S.C. § 7104(a).  Disabled American Veterans 
v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -7316, 
2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  Pursuant 
to the Federal Circuit's decision, the RO must make the 
initial adjudication of the evidence the Board has obtained.

Additionally, while in remand status, the RO must ensure 
compliance with all notice requirements of the VCAA and 
insure compliance with the duty to assist requirements of the 
Act.

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  Assistance shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  VA must notify the veteran of a 
failure to obtain evidence from any source.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e) (2002).

Whereas the claim of entitlement to TDIU may be fundamentally 
affected if further adjudication of the increased rating 
claim results in an increase in the schedular rating, see 
38 C.F.R. § 4.16(a), the Board defers review of the TDIU 
claim pending return of the appeal to the Board.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran notice of VCAA 
including of evidence and information 
necessary to substantiate his claim, and 
perform any development indicated by the 
veteran's response to the notice.

2.  Readjudicate the claims at issue, 
considering the evidence that the Board 
obtained subsequent to October 2002, and 
determine whether the appellant's claim, 
or any part of it, may now be allowed.  
If none may, provide the appellant and 
his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




